


110 HR 6423 IH: Private First Class Billy MacLeod Respectful

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6423
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the transportation of the remains of
		  members of the Armed Forces who died in a theater of combat operations when
		  those remains are subsequently recovered.
	
	
		1.Short titleThis Act may be cited as the
			 Private First Class Billy MacLeod
			 Respectful Return Act.
		2.Transportation of
			 remains of members of the Armed Forces who died in a theater of combat
			 operationsSection 562(a) of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 10 U.S.C. 1482 note) is amended—
			(1)by striking
			 In the case and inserting the following:
				
					(1)Current theaters
				of combat operationsIn the
				case
					;
				and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)Transportation
				of remains from former theaters of combat operationsThis section and section 1482(a)(8) of
				title 10, United States Code, shall also apply in the case of the remains of a
				member of the Armed Forces found after the date of the enactment of the
				Private First Class Billy MacLeod Respectful
				Return Act in any theater of combat operations of the Armed
				Forces since April 6, 1917, who died while participating in such operations.
				Such sections shall apply with respect to the remains in the same manner as if
				the remains were otherwise covered by section 1481 of such
				title.
					.
			
